DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	In response to applicants arguments “page 8-10 of remarks”. It is respectfully disagreed since it should be noted that applicants disclosure does not clearly define what the sound image exactly which by utilizing the broadest reasonable interpretation a sound image can be interpreted as an image that has an association with a sound or audio component which is thought by Classen in combination with the manipulation of such sound image however Classen is not explicit regarding the virtual room on Classen being a three dimensional which while changing a 2d space to be a 3d space 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Classen (US 8068105) in view of Evans (US 8,255,069) in view of Bediktan (US 2014/0201666) in view of Robinet (US 2009/0303231).

As per claim 1, Classen teaches “A system for positioning and controlling sound images in three-dimensional space (column 3 lines 1-34 Figure 3A column 11 lines 64-67- column 12 lines 1-23 it is discloses that sound objects are to be generated and placed on the 3-d space were they can be controlled), the system comprising: : an input device configured detect user input information associated with functions performed by a user (column 3 lines 35-50 Figure 5 it is disclosed that the system, in response to an input from the input mechanism can position and manipulate the sound images; input mechanisms column 2 lines 1-20; mouse, touchpad, joystick… etc ); a computer system incorporating a digital audio workstation application (abstract; discloses a media workstation application which includes audio management), the computer system being connected to the input device by a communication link (column 1 lines 62-65 to column 2 lines 1-16 it is disclosed that for a digital audio workstation inputs received from the input mechanism are to be used to control the DAW:Figure 3B); one or more filters, each filter comprising information associated with a respective input (even though not explicitly stated in order to perform any action with a detected input the system has to have a filter or a determination portion that contains the mapping of each input to a specific function which can be considered a filter); wherein the input device is configured to provide captured user input information to the computer system via the communication link (column 10 lines 55-67 to column 11 line 36 it is disclosed that the user can input a one click or 2 click operation which are capture by the system by the connection of the mouse to the computer); wherein the digital audio workstation application is configured to; visually represent on a display connected to the computer system as a virtual room (Figure 1A the audio stage is a virtual room on the computer); compare the captured user input information with at least one of the one or (column 10 lines 55-67 to column 11 line36 the system can differentiate between input types and trigger functions depending on the input type and location); and based on the input, control a representation of a sound image in the virtual room to thereby position and control an associated sound image in space (column 10 lines 55-67 to column 11 line 36 the user can control the audio images and characteristics and by controlling);.
Classen seems not explicitly disclose “a three-dimensional motion sensing input device configured to capture user gesture information associated with a gesture performed by a user” “gesture library comprising one or more gesture filters, each gesture filter comprising gesture information associated with a respective gesture” “compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture; and based on the identified gesture, position and control a sound image in the virtual room to thereby position and control an associated sound image in three-dimensional space; wherein positioning and controlling the sound image comprises: (i)    movement of the sound image to a point of interest based on the identified gesture;  (ii)    rotation and/or tilting the sound image based on the identified gesture; (iii)    control sound image size or sound image spill based on the identified gesture “.“compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture”  “visually represent a three-dimensional space on a display connected to the computer system as a virtual room”.
However Evans on the other hand teaches “visually represent a three-dimensional space on a display connected to the computer system as a virtual room” (Figure 2 teaches that a virtual room can be a 3-D virtual room).

Classen as modified seems to not explicitly disclose ““a three-dimensional motion sensing input device configured to capture user gesture information associated with a gesture performed by a user” “gesture library comprising one or more gesture filters, each gesture filter comprising gesture information associated with a respective gesture” “compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture; and based on the identified gesture, position and control a sound image in the virtual room to thereby position and control an associated sound image in three-dimensional space; wherein positioning and controlling the sound image comprises: (i)   movement of the sound image to a point of interest based on the identified gesture; or (ii)    rotation and/or tilting the sound image based on the identified gesture; or (iii)   control sound image size or sound image spill based on the identified gesture “.“compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture” .
However, Bedikian on the other hand teaches ““a three-dimensional motion sensing input device configured to capture user gesture information associated with a gesture performed by a user” (Figure 1 shows the 3-d motion sensing input device that is capable of capturing gestures) the computer being connected to the a three-dimensional motion sensing input device via a communication link ( Figure 1 shows the 3-d motion sensing input device that is capable of capturing gestures and the capture device connected to the computer via a communication link) “gesture comprising one or more gesture filters, each gesture filter comprising gesture information associated with a respective gesture” “compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture; and based on the identified gesture (abstract; paragraph [0008][0015] Figure 1b discloses the use of a 3-d input system to control an application on a computer by using a library of gestures mapped to the functions of the application which can be used to any function desired by the user: Functions such as moving the virtual objects as shown on figures 1,3and 4), position and control a sound image in the virtual room to thereby position and control an associated sound image in three-dimensional space; wherein positioning and controlling the sound image comprises: (i)    movement of the sound image to a point of interest based on the identified gesture (Figures 1, 3 and 4 disclose that a gesture can be used to at least move and controlled a virtual object represented on a virtual interface on the display and control them); (ii)    rotation and/or tilting the sound image based on the identified gesture;  (Figures 1, 3 and 4 [0071][0110] disclose that a gesture can be used to rotate a virtual object represented on a virtual interface on the display) .
 	It would have been obvious to one of ordinary skill in the art to modify Classen’s device to include Bedikian’s teaching of using a 3-d input device to control a computer system because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Classen’s mouse/touchpad mechanism and Bedikian 3-d input system perform the same general and predictable function, the predictable function being controlling the computer applications. Since each individual element and its function are shown in the 
	Classen as modified seems to not explicitly disclose “control sound image size or sound image spill based on the identified gesture”.
However,Robinet on the other hand teaches “(ii)  rotation and/or tilting the sound image based on the identified gesture (paragraphs [0016], [0182-0188], Figures 5B, 5J,5K,5L a virtual object can be rotated based on gesture inputs).
(iii)    control sound image size or sound image spill based on the identified gesture” (paragraph [0009][0169-0171][0177][0180] 5A-6B it is disclosed that based on a gesture input a virtual object can be enlarged or changed in displayed size: figure 5B virtual object 504-1 is enlarged).
Therefor it would had been obvious to a person of ordinary skill in the art to provide the teaching of allowing rotation and enlarging of virtual objects on a 3d-space based on gesture inputs from Robinet’s invention to Classen as modified invention in order to enhance the user interactivity with the system.






As per claim 5, Classen as modified teaches “wherein the three dimensional motion sensing input device is further configured to capture user movement information associated with an extent of movement by a user and to provide the user movement information to the computer system via the communication link (Bedikian Figure 1 shows the 3-d motion sensing input device that is capable of capturing gestures and the capture device connected to the computer via a communication link); and wherein the digital audio workstation application is further configured, based on the user movement information, to position and control the representation of the sound image in the virtual room to thereby control the associated sound image in three-dimensional space (Clasen  :Bedikian Figures 1, 3 and 4 disclose that a gesture can be used to at least move and controlled a virtual object represented on a virtual interface on the display and control them).

Claim 2-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Classen in view of Evans in further view of Bedikian in view of Robinet in further view of Sheperd (US 2015/0149929).

As per claim 2 Classen as modified teaches “further comprising: one or more additional computer system(s) network connected to the computer system by communication link(s) (column 15 lines 3-23 it is disclosed that the computer system can be connected to any number of additional computers); wherein each of the one or more additional computer system incorporates a respective digital audio workstation application including a gesture library and one or more built-in features (Classen abstract; discloses a media workstation application which includes audio; column 3 lines 35-50 Figure 5 it is disclosed that the system, in response to an input from the input mechanism can position and manipulate the sound images; input mechanisms column 2 lines 1-20; mouse, touchpad, joystick… etc; column 15 lines 3-23 discloses that all computers on the system will have the application installed on them: Bedikian abstract; paragraph [0008][0015] Figure 1b discloses the use of a 3-d input system to control an application on a computer by using a library of gestures mapped to the functions of the application which can be used to any function desired by the user), and
wherein the one or more additional computer systems is configured to access the captured user gesture provided to the computer system via the communication link (column 3 lines 35-50 Figure 5 it is disclosed that the system, in response to an input from the input mechanism can position and manipulate the sound images; input mechanisms column 2 lines 1-20; mouse, touchpad, joystick… etc: column 15 lines 3-23 computers on the system can communicate with each other through a network connection); and wherein the digital audio workstation application of any one of the one or more additional of the computer systems, based on the captured user gesture information (Bedikian abstract; paragraph [0008][0015] Figure 1b discloses the use of a 3-d input system to control an application on a computer by using a library of gestures mapped to the functions of the application which can be used to any function desired by the user: Functions such as moving the virtual objects as shown on figures 1,3and 4), is configured to ; visually represent a three-dimensional space on a display connected to the computer system as a virtual room (Evans Figure 2 teaches that a virtual room can be a 3-D virtual room); compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture; and based on the identified gesture, position and control a sound image in the virtual room to thereby control an associated sound image in three-dimensional space;wherein positioning and controlling the sound image comprises: (il movement of the sound image to a point of interest based on the identified gesture; or (iil rotation and/or tilting the sound image based on the identified gesture; or (iii) control sound image size or sound image spill based on the identified gesture (Bedikian Figures 1, 3 and 4 disclose that a gesture can be used to at least move and controlled a virtual object represented on a virtual interphase on the display). 
	Classen as modified seems to not explicitly disclose " the one or more additional computers systems is configured to access the captured user gesture information”.
 	However, Shepherd on the other hand teaches “the one or more additional computers systems is configured to access the captured user gesture information " (abstract; Figures 5-8 the master computer user is able to control functions and features of the second computer which is accessing the information that was captured on the master computer).
 	Therefor it would have being obvious to a person with ordinary skill in the art to provide the teachings described above from Sheperd’s invention to Classen’s invention in order to provide a collaboration tool functionality to the system.

As per claim 3 Clasen as modified teaches “ wherein there are five or more additional computer systems network connected to the computer system by communication links” (Classen column 15 lines 1-15 discloses that the computer can be connected to different computers; Sheperd allows the master computer to be connected to any number of computers paragraph [0005][0012][0050]; Figure 5 shown at least 5 additional computers ).

As per claim 7, since the claim present the similar limitations as the ones presented on claim 2. Therefor claim 7 is rejected by the same basis as claim 2.

As per claim 8, since the claim present the similar limitations as the ones presented on claim 2. Therefor claim 8 is rejected by the same basis as claim 2.

As per claims 9-10, since the claim present the similar limitations as the ones presented on claim 2. Therefor claims 9-10 is rejected by the same basis as claim 2.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Classen in view of Evans in further view of Bedikian in further view of Bohrarper (US 2014/0355789).

As per claim 23, Classen teaches “A system for positioning and controlling sound images in three-dimensional space, the system comprising (column 3 lines 1-34 Figure 3A column 11 lines 64-67- column 12 lines 1-23 it is discloses that sound objects are to be generated and places on the 3-d space):
a input device configured to capture user input information associated with an input by a user (column 3 lines 35-50 Figure 5 it is disclosed that the system, in response to an input from the input mechanism can position and manipulate the sound images; input mechanisms column 2 lines 1-20; mouse, touchpad, joystick… etc );a computer system incorporating a digital audio workstation application (abstract; discloses a media workstation application which includes audio management) including an input library (even though not explicitly stated in order to perform any action with a detected input the system has to have a filter or a determination portion that contains the mapping of each input to a specific function which can be considered a filter: (column 10 lines 55-67 to column 11 line 36 it is disclosed that the user can input a one click or 2 click operation which are capture by the system by the connection of the mouse to the computer), the computer system being connected to input device by a communication link (column 1 lines 62-65 to column 2 lines 1-16 it is disclosed that for a digital audio workstation inputs received from the input mechanism are to be used to control the DAW:Figure 3B); input library comprising one or more input filters  (column 10 lines 55-67 to column 11 line 36 the device is capable of differentiating among different inputs such as one click to click and hold operations), each input filter comprising input information associated with a respective input (column 10 lines 55-67 to column 11 line 36 it is disclosed that the user can input a one click or 2 click operation which are capture by the system by the connection of the mouse to the computer);wherein the input device is configured to provide captured user input information to the computer system via the communication link (column 10 lines 55-67 to column 11 line 36 it is disclosed that the user can input a one click or 2 click operation which are capture by the system by the connection of the mouse to the computer by a communication link); wherein the digital audio workstation application is configured to:visually represent a space on a display connected to the computer system as a virtual room (Figure 1A the audio stage is a virtual room on the computer);compare the captured user input information with at least one of the one or more filters to identify input (column 10 lines 55-67 to column 11 line36 the system can differentiate between input types and trigger functions depending on the input type and location); and and based on the input, control a representation of a sound image in the virtual room to thereby position and control an associated sound image in space (column 10 lines 55-67 to column 11 line 36 the user can control the audio images and characteristics and by controlling)	
Classen seems not explicitly disclose “a three-dimensional motion sensing input device configured to capture user gesture information associated with a gesture performed by a user” “the computer system being connected to the three-dimensional motion sensing input device by a communication link” “gesture library comprising one or more gesture filters” “each gesture filter comprising gesture information associated with a respective gesture” “visually represent a three-dimensional space on a display connected to the computer system as a virtual room” “compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture“ based on the identified gesture, position a representation of a sound image in 
However Evans on the other hand teaches “visually represent a three-dimensional space on a display connected to the computer system as a virtual room” (Figure 2 teaches that a virtual room can be a 3-D virtual room).
Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching of having a virtual room be a 3-d virtual room from Evans’s invention to Classen’s invention in order to further improve the user visual experience.
 	Classen as modified seems to not explicitly disclose “a three-dimensional motion sensing input device configured to capture user gesture information associated with a gesture performed by a user” “the computer system being connected to the three-dimensional motion sensing input device by a communication link” “gesture library comprising one or more gesture filters” “each gesture filter comprising gesture information associated with a respective gesture” “compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture“ based on the identified gesture, position a representation of a sound image in the virtual room to thereby position and control an associated sound image in three-dimensional space “wherein positioning and controlling the sound image comprises controlling sound image spill based on the identified gesture” 
However, Bedikian on the other hand teaches a three-dimensional motion sensing input device configured to capture user gesture information associated with a gesture performed by a user” (Figure 1 shows the 3-d motion sensing input device that is capable of capturing gestures)  “the computer system being connected to the three-dimensional motion sensing input device by a communication link” (Figure 1 shows the 3-d motion sensing input device that is capable of capturing gestures and the capture device connected to the computer via a communication link)  “gesture library comprising one or more gesture filters”  “each gesture filter comprising gesture information associated with a respective gesture” “compare the captured user gesture information with at least one of the one or more gesture filters to identify the gesture“  (abstract; paragraph [0008][0015] Figure 1b discloses the use of a 3-d input system to control an application on a computer by using a library of gestures mapped to the functions of the application which can be used to any function desired by the user: Functions such as moving the virtual objects as shown on figures 1,3and 4) based on the identified gesture, position and control a representation of a sound image in the virtual room to thereby position and control an associated sound image in three-dimensional space (Figures 1, 3 and 4 disclose that a gesture can be used to at least move and controlled a virtual object represented on a virtual interface on the display and control them via gestures).
	It would have been obvious to one of ordinary skill in the art to modify Classen’s device to include Bedikian’s teaching of using a 3-d input device to control a computer system because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Classen’s mouse/touchpad mechanism and Bedikian 3-d input system perform the same general and predictable function, the predictable function being controlling the computer applications. Since each individual element and its function are shown in the 
Classen as modified seems to not explicitly disclose “wherein positioning and controlling the sound image comprises controlling sound image spill based on the identified gesture.
	However, Bohrarper on the other hand teaches “wherein positioning and controlling the sound image comprises controlling sound image spill based on the identified gesture” (Figure 4C-4E the user can control how the audio characteristics will spill on the mixing process based on user input and selection of audio components that correspond the audio signals).
	It would have been obvious to one of ordinary skill in the art to modify Clasen’s system and audio mixing to include Bohrarper’s teaching of allowing control of how much audio signal components will spill on a mixing interface because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Bohrarper’s audio mixing functions interface is comparable to Clasen’s system and audio mixer because both are directed to audio management and mixing. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Clasen’s system to include Bohrarper’s teaching described above with the predictable result of allowing more control and functionality for the user to better manage audio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624